Citation Nr: 0415446	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  94-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran and D.S.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from December 1964 to January 
1965, from May 1971 to October 1974, and from December 1990 
to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  In January 2002 the Board 
issued a decision denying service connection for tinnitus.  
In September 2003, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's January 2002 
decision and remanded for further development and 
adjudication.  In March 2004 the Board remanded this matter 
to the RO for further development.  

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part.  

REMAND

In the March 2004 remand, the Board directed the RO, in 
accordance with the Court's September 9003 decision, to:  (1) 
ensure that all notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) be fully 
complied with; and (2) schedule the veteran for a VA 
examination to determine the nature and etiology of any 
tinnitus.  A Board remand confers upon the veteran the right 
to compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The record reflects that this 
case has been prematurely returned to the Board, as the RO 
has yet to schedule the veteran for a VA examination.  The 
Board regrets further delay of this matter, however, pursuant 
to Stegall, this matter unfortunately be remanded again for 
the RO to rectify this discrepancy.  

As noted in the prior remand, VA will be scheduling an 
examination.  The veteran is again notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).

Accordingly, the Board remands this case for the following:

1.  The RO should schedule a VA 
examination for the veteran to determine 
the nature and etiology of any tinnitus.  
If the veteran fails to report for such 
examination, the RO should clearly note 
this in the claims folder.  The claims 
folder must be reviewed by the examiner 
providing the requested opinion.  Any 
tests deemed necessary (including 
audiological testing) should be 
performed.  Each examiner who provides a 
report in connection with this 
examination should clearly identify their 
level of medical training in the report 
(i.e., physician, audiologist, nurse, 
etc.).  The following questions should be 
answered and the rationale for any 
medical opinions given should be included 
in the report:

a.  Does the veteran currently have 
tinnitus?

b.  If the veteran currently has 
tinnitus, is it at least as likely 
as not (probability of at least 50 
percent) that the tinnitus is 
related to exposure to noise from 
power generators during the 
veteran's active duty between 
December 1990 and June 1991, as 
opposed to any other cause (such as 
annual post-active duty exposure to 
noise at a firing range)?

c.  Did the veteran begin to 
manifest tinnitus during his active 
duty between December 1990 and June 
1991?  If so, is at least as likely 
as not that he has had continuous 
symptoms of tinnitus since 
separation in June 1991?

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for tinnitus.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on his claim, 
including a summary of the evidence and 
discussion of all pertinent legal 
authority.  The RO should allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


